 



EXHIBIT 10.58
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)
IL-13 Development and Manufacturing Agreement
 
 
 
 
Biotecnol SA
And
IDM

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

CONTENTS

                      CLAUSE   PAGE  
 
  1.   DEFINITIONS & PURPOSE     1  
 
  2.    OBLIGATIONS OF BIOTECNOL     6  
 
  3.   OBLIGATIONS OF IDM     7  
 
  4.    PAYMENT     8  
 
  5.   PROGRAMME MANAGEMENT     11  
 
  6.   SUB-CONTRACTING AND OUTSOURCING     12  
 
  7.   INTELLECTUAL PROPERTY RIGHTS     14  
 
  8.   CONFIDENTIALITY     16  
 
  9.   WARRANTIES AND DISCLAIMER     17  
 
  10.   DURATION AND TERMINATION     18  
 
  11.   EFFECT OF TERMINATION     19  
 
  12.   FORCE MAJEURE     20  
 
  13.   COSTS     20  
 
  14.   VARIATIONS     20  
 
  15.   WAIVER     21  
 
  16.   INVALIDITY     21  
 
  17.   NOTICES     21  
 
  18.   NO PARTNERSHIP     22  
 
  19.   ASSIGNMENT     22  
 
  20.   GOVERNING LAW AND JURISDICTION     23  
 
  21.   ENTIRE AGREEMENT     23  
 
                SCHEDULE 1 Programme     25   SCHEDULE 2     25  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated November 4, 2003
BETWEEN:

(1)   BIOTECNOL SA having its principal place of business at Taguspark, Edificio
Inovacao IV, 809 Porto Salvo, 2780-920 Oeiras, Portugal (“Biotecnol”); and   (2)
  IDM IMMUNO-DESIGNED MOLECULES S.A. registered at Paris RCS under 632 382 263
and having its main offices at 172 rue de Charonne 75011 Paris FRANCE (“IDM”).

RECITALS

(A)   Biotecnol is a biotechnology company which owns or is licensee of systems
for recombinant protein expression in the bacterium Escherichia coli (“E. coli”)
and has expertise and know-how in the design and optimisation of recombinant
protein production processes, expression of recombinant proteins, fermentation
media optimisation, fermentation design, protein purification, protein
characterisation, design and the scale-up of integrated processes for the
production of recombinant proteins, and in the general use of E. coli as a host
for the expression of proteins.   (B)   IDM is a biopharmaceutical company
developing a new family of immunotherapy products called Cell Drugs made of
dendritic cells loaded with antigens to fight cancer , infectious diseases and
auto-immune diseases.   (C)   IDM and Biotecnol signed a Prototype Production
Contract (“Initial Contract”) on March 8, 2001. The objective of the
collaboration was to enable IDM to obtain a preliminary process for the purposes
of production of the molecule Interleukine 13 (“IL-13”) using E. coil as a host.
Based on the final report sent by Biotecnol, a success fee of [...***...] as
been paid on August 2002. Intellectual Property Rights resulting from the
performance of the Initial Contract shall be considered as Biotecnol’s
Background Technology. The Initial Contract shall be replaced by the Agreement.
  (D)   Biotecnol and IDM have been pursuing the IL-13 development since April
1st, 2003, based on a letter of intent executed by the Parties (“Letter of
Intent” or “LOI”).       THE PARTIES AGREE AS FOLLOWS:   1.   DEFINITIONS &
PURPOSE       In this Agreement, unless the context otherwise requires, the
following words and expressions have the following meaning:       “Affiliate”
means any company, partnership or other entity which directly or indirectly
controls, is controlled by or is under the common control of either party, as
applicable; “control” means possession, directly or indirectly, of more than 50%
of the voting stock or other ownership interest of another person or the power
to direct or cause the direction of the management and policies of such person.
“Agreement” means this agreement, the Programme and other schedules.
“Background Rights” means the Biotecnol Background Patents, the Biotecnol

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

    Background Technology, the IDM Background Patents, the IDM Background
Technology and the IDM Materials.       “Biotecnol Background Patents” means:  
(a)   all patent applications and patents, and any and all patents issuing
therefrom, including utility models, design patents and inventor’s certificates,
owned, controlled or licensed by Biotecnol as of the Effective Date or
developed, acquired, licensed or otherwise obtained by Biotecnol, other than
from IDM, during the term of this agreement, together with any and all
substitutions, extensions (including supplemental protection certificates),
provisionals, divisionals, continuations, continuations-in-part,
re-examinations, re-issues, renewals, revalidations, additions, substitutions,
confirmations and registrations, as well as all foreign counterparts or
equivalents thereof anywhere in the world, including without limitation all such
patents and patent applications.   (b)   all patent applications owned,
controlled or licensed by Biotecnol that may be filed anywhere in the world,
which either are based on or claim priority from any of the foregoing patent
applications or patents, and any and all patents which may issue from any such
patent applications;

excluding all patents and patent applications exclusively relating to inventions
within the Foreground Rights.
“Biotecnol Background Technology” means Biotecnol’s proprietary information,
know-how, knowledge, experience, inventions, improvements, processes,
technology, ideas, instructions, data and other technical or commercial
information and materials, including without limitation the Expression Vectors,
the Host Strains and the Expression Systems, and Biotecnol’s proprietary
molecular chaperones, fusion partners, fermentation media and know-how and
protein purification techniques, whether owned, controlled or licensed by
Biotecnol, but excluding any Foreground Rights; the parties agree that
inventions and results from the performance of the Initial Contract shall be
considered as Biotecnol Background Technology.
“Business Day” means any day on which banks generally are open in the City of
Lisbon and Paris for the transaction of normal banking business.
“Confidential Information” means all oral or written information, data,
Intellectual Property Rights, processes, procedures, methods, know-how,
knowledge, experience and other valuable information relating to either party’s
business, whether of a financial, technical, scientific, R&D-related, marketing,
sales or legal nature, or pertaining to its representatives, officers,
employees, agents, consultants or advisers, disclosed or provided by such party
to the other party pursuant to or in connection with the Agreement. The
Biotecnol Background Technology and all confidential information, know-how,
processes, procedures and methods employed by Biotecnol in the Programme shall
constitute Confidential Information of Biotecnol; the IDM Background Technology,
the IDM Materials and all confidential information, know-how, processes,
procedures and methods employed by IDM in the Programme shall constitute
Confidential Information of IDM; the Foreground Rights

 



--------------------------------------------------------------------------------



 



and all confidential information, know-how, processes, procedures and methods
employed by both Parties in the Programme shall constitute Confidential
Information of the Parties; the Parties agree to consider any information coming
from the Sanofi-Synthelabo SA. or Sanofi-Synthelabo S.A.’s Affiliates as
Confidential Information.
“Date” means the targeted date for release of Finished Product, i.e. referred to
as T10P3 in SCHEDULE 1.
“Delivery” means the written acknowledgement in Joint Management Committee
minutes, in connection to the Programme, stating that any agreed milestone as
described on the Programme has been achieved.
“Drug Master File or DMF” means a drug master file or equivalent required for
any regulatory approval from Regulatory Authority.
“Effective Date” means April 1st, 2003.
“End of the Programme” means the end of the 36 (thirty six) months’ stability
studies on Finished Product.
“Expression System” means a Host Strain containing an Expression Vector
directing the production of a protein, selected by Biotecnol pursuant to and for
the purposes of this Agreement, and utilised by Biotecnol in the Programme.
“Expression Vectors” means any vectors or gene expression regulatory elements,
whether in combination or not, owned, controlled or licensed by Biotecnol, in
each case for use in one or more Host Strains.
“Field” means the use of IL-13 to differentiate monocytes into dendritic cells
to develop therapeutic vaccines.
“Finished Product” means the Product formulated in vials usable for phase III
clinical trial.
“Foreground Rights” means all patents, patent applications, know-how, inventions
and improvements, whether patentable or protectable through trade secret,
resulting or emerging from or generated in the course of the Programme, if any.
“Host Strain” means any strain of E. coli owned by or the use of which is
licensed to Biotecnol.
"IDM” shall mean Immuno-Designed Molecules S.A. and its affiliated companies.
“IDM Background Patents” means :
(a) all patent applications and patents, and any and all patents issuing
therefrom, including utility models, design patents and inventor’s certificates,
owned, controlled or licensed by IDM as of the Effective Date or developed,
acquired, licensed or otherwise obtained by IDM, other than from Biotecnol,
during the term of this Agreement, together with any and all substitutions,
extensions (including supplemental protection certificates), provisionals,
divisionals, continuations, continuations-in-part, re-examinations, re-issues,
renewals, revalidations, additions, substitutions, confirmations and
registrations, as well as all foreign

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

counterparts or equivalents thereof anywhere in the world, including without
limitation all such patents and patent applications.
(b) all patent applications owned, controlled or licensed by IDM that may be
filed anywhere in the world, which either are based on or claim priority from
any of the foregoing patent applications or patents, and any and all patents
which may issue from any such patent applications.
"IDM Background Technology” means IDM’s proprietary information, know-how,
knowledge, experience, inventions, improvements, processes, technology, ideas,
instructions, data and other technical or commercial information, in the
possession of IDM or developed, acquired, licensed or otherwise obtained by IDM
other than from Biotecnol, excluding any Foreground Rights.
“IDM Materials” means 5 vials of [...***...] and any and all other materials IDM
transferred to Biotecnol for the purpose of the Agreement.
“Intellectual Property Rights” means any and all trade marks, rights in designs,
get-up, trade, business or domain names, copyrights, future copyrights, patents,
rights in databases (whether registered or not and any applications to register
or rights to apply for registration of any of the foregoing), rights in
inventions, know how, trade secrets and other confidential information and all
other intellectual property rights of a similar or corresponding nature which
may now or in the future subsist in any part of the world.
“Manufacturing Period” means the [...***...] period starting upon release of the
first successful Finished Product batch.
“Process” shall mean the cGMP manufacturing, control, testing and release
processes of the Finished Product.
“Product[s]” means recombinant cGMP Interleukine-13 (“IL-13”).
“Programme” means the work to be performed by the Biotecnol pursuant to this
Agreement, as more specifically set out in SCHEDULE 1. It is made of the Part 1
and Part 2, the later one being subject to future financial charges which are
not included in actual consideration.
“Programme Materials” means all cells, molecular construction, working cell
bank, master cell bank, assays, batches or production lots of Product, generated
in the course of the Programme, containing or specifically dedicated to IL-13
development and manufacturing together with all documentation and descriptions
of and data pertaining thereto, other than Biotecnol Background Technology and
IDM Materials and IDM Background Technology.
“Regulatory Authority” shall mean, with respect to any country, any regulatory
agency, ministry, department or other governmental body having authority in such
country substantially equivalent to the authority of the EMEA or the FDA in the
European Union and the United States of America respectively, to regulate the
development, manufacture, marketing, promotion or sale of pharmaceutical
products.

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



“Value Added Tax” means Value Added Tax or any other tax of a similar nature
that may be substituted for or levied in addition to it, in each case at the
rate current from time to time.

1.2   In this agreement unless otherwise specified, reference to:

  (a)   a party means a party to this Agreement and includes its permitted
assignees and/or the respective successors in title to substantially the whole
of its undertaking;     (b)   a person includes any person, individual, company,
firm, corporation, government, state or agency of a state or any undertaking
(whether or not having separate legal personality and irrespective of the
jurisdiction in or under the law of which it was incorporated or exists);    
(c)   a statute or statutory instrument or any of their provisions is to be
construed as a reference to that statute or statutory instrument or such
provision as the same may have been or may from time to time hereafter be
amended or re-enacted;     (d)   words denoting the singular shall include the
plural and vice versa and words denoting any gender shall include all genders.

1.3   The index to and headings in this agreement are for information only and
are to be ignored in construing the same.   1.4   Purpose :

          A       The Agreement intends to expand upon the Initial Contract.
Under the Agreement, Biotecnol is assigned to complete the development according
to the Programme of a Process of IL13 to be transferred to a designated GMP
manufacturing sub-contractor for subsequent cGMP manufacturing. The Process
shall be developed as stated into the Programme, and according to the current
good manufacturing practices (“cGMP”) and the current good laboratory practices
(“cGLP”) accepted by a “Regulatory Authority” (as defined below) and in
particular the following applicable regulatory guidance documents :

1.4.1 FDA “Points to Consider in the Production and Testing of New Drugs and
Biologicals Produced by Recombinant DNA Technology” (1985)
1.4.2 FDA “Supplement to the Points to Consider in the Production and Testing of
New Drugs and Biologic & Produced by Recombinant DNA Technology: Nucleic Acid
Characterization and Genetic Stability” (1992)
1.4.3 EMEA “Production and Quality Control of Medicinal Products Derived by
Recombinant DNA Technology” (1995)

          B       IDM undertakes to let Biotecnol be in charge of the on-going
management of the outsourcing of manufacturing and release of Finished Product
for renewable five years period starting from the release of the first Finished
Product batch.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

2. OBLIGATIONS OF BIOTECNOL

    Biotecnol shall undertake the work specified in the Programme and shall use
its reasonable endeavours to ensure that such work is undertaken in accordance
with the time frames set out in SCHEDULE 1 and with all appropriate necessary
license. Outcome of the Programme shall be considered in terms of (i) a Finished
Product batch, (ii) a robust and validation dependant, reproducible Process and
all the documentation related as required by the Regulatory Authority for
registration and approvals of IDM Cell Drugsand iii) a master validation plan  
2.1   Upon IDM request, Biotecnol shall undertake to perform additional work
described in Part 2 of the Programme including comparability studies,
formulation and filling of Product into Finished Product, stability studies,
implementation of the validation plan beyond the first Finished Product batch
and CMC section writing.   2.2   At IDM’s request, Biotecnol shall be in charge
of the timely preparation of a dossier containing the chemistry, manufacturing
and control information (“CMC section”) for the IL-13 in accordance with 1.4.1,
1.4.2 and 1.4.3 for submission to the Regulatory Authority. The Parties agree
that the CMC section shall include existing stability studies results. Biotecnol
shall also be in charge of updating the CMC section to reflect changes or
updates to the Process. Biotecnol shall also be in charge of providing a timely
response to any question on the CMC section from Regulatory Authorities. IDM
shall have an access and right to review the CMC section as well as any
responses to questions from Regulatory Authorities related to the CMC section.  
2.3   Biotecnol shall perform its obligations in accordance with all applicable
laws and generally accepted good scientific practice, provided that Biotecnol
shall not be required hereby to seek or acquire any certification from any
Regulatory Authority that its facilities or procedures comply with the good
manufacturing practices or other standards thereof.   2.4   Biotecnol shall
co-operate reasonably with IDM in undertaking the Programme in accordance with
this Agreement and shall act at all times in such a way as to further the
objectives of the Programme, provided that Biotecnol shall be under no
obligation to comply with any recommendations or instructions of IDM, unless
otherwise required so to do by the Programme, the Joint Management Committee or
the Agreement.

         
2.5
  (a)   Biotecnol shall ensure that the results of its work pursuant to the
Programme are recorded into laboratory notebooks. Such notebooks shall be
recorded according to scientific and intellectual property uses, such as but not
limited to signature of each page by the investigator undertaking such work,
validation by competent authority and keeping in a safe and secure place.
 
       
 
  (b)   Such notebooks and the contents thereof shall be the property of
Biotecnol, subject to IDM’s requirements regarding the filing, prosecution and
maintenance of Foreground Rights, although IDM shall, at its cost, be entitled
on reasonable notice, whether during or following the term of this Agreement, to
inspect the same and to take copies thereof.
 
       
 
  (c)   Biotecnol shall keep such notebooks and identify the same as containing
the results of its work pursuant to the Programme.

 



--------------------------------------------------------------------------------



 



2.6   Biotecnol shall, whether during or following the term of this Agreement,
ensure that IDM has reasonable access during working hours to all individuals
involved in undertaking the Programme for the purposes thereof, provided that
such obligation shall cease in respect of each such individual upon the
termination of their employment by Biotecnol.   2.7   Biotecnol shall ,
according to the milestones defined on the Programme, and at the latest on a
quarterly basis, provide IDM with written reports of its progress in undertaking
the Programme.   2.8   Biotecnol will ensure that the Process shall be
acceptable in terms of compliancy to the guidelines of the Regulatory
Authorities and third party’s Intellectual Property Rights.       During the
Programme and the Manufacturing Period, Biotecnol shall ensure appropriate cGLP
or cGMP compliance either by internal resources or though appropriate
consultancy whenever the work is required to be carried out according to
cGMP/cGLP.   2.9   During the Manufacturing Period, Biotecnol undertakes to
oversee the manufacturing outsourcer and sub-contractors to deliver in a timely
manner at an agreed upon Transfer Price the batches and or quantity of Finished
Product according to IDM orders. Detailed terms and conditions necessary to
organise providing Finished Product to IDM shall be agreed upon in a
manufacturing agreement. The Parties agree to start negotiating upon initiation
of the first Finished Product batch.

3. OBLIGATIONS OF IDM

3.1   IDM shall perform the work specified in the Programme to be undertaken by
IDM and shall use its reasonable endeavours to ensure that such work is
undertaken in accordance with the time frames set out therein.   3.2   IDM shall
perform its obligations pursuant to clause 3.1 in accordance with all applicable
laws and generally accepted good scientific practices.   3.3   IDM shall
co-operate reasonably with Biotecnol in undertaking the Programme in accordance
with this Agreement and shall act at all times in such a way as to further the
objectives of the Programme, provided that IDM shall be under no obligation to
comply with any recommendations or instructions of Biotecnol, unless otherwise
required so to do by the Programme, the Joint Management Committee or the
Agreement.   3.4   IDM shall at its expense using reasonable efforts, deliver to
Biotecnol, such of the IDM Materials, the IDM Background Patents and the IDM
Background Technology related to the performance of the Programme as Biotecnol
notifies IDM that it considers to be necessary for Biotecnol to perform its
obligations hereunder or as is otherwise specified in the Programme.   3.5   IDM
shall render to Biotecnol without charge such technical assistance as Biotecnol
may request to interpret and explain any written information within those
materials provided to Biotecnol in accordance with clause 3.4 and as Biotecnol
may otherwise reasonably require to perform its obligations hereunder. Biotecnol
undertakes not to consider IDM as Breaching Party based on section 10.4
definition, because IDM (i) communicates information related to the IL-13
development which interpretation is not certain, (ii) does not communicate
information related to the IL-13 development

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

provided by IDM’s corporate partners.
3.6      IDM shall pay Biotecnol the fees specified in clause 4 for PART 1 of
the Programme upon Delivery. Upon IDM request of work specified in PART 2 of the
Programme, the parties shall agree on sub-contractors’ choice and financial
support to be paid by IDM.

3.7   Should IDM decide to complete the validation of the Process as required by
the Regulatory Authority, IDM will pay       •     the number of Finished
Product batches in excess to the one indicated in the Programme which total
shall amount to the number of consecutive successful batches required by the
Regulatory Authority,       •     the work necessary for implementation of the
validation master plan. In that case, any additional Finished Product batch
necessary to validate the Process shall in no case be charged to IDM.

4. PAYMENT
IDM financial support to the PART 1 of the Programme, including an overall
Programme success fee, shall amount to [...***...] to be disbursed on a
milestones and Go/NoGo decisions basis. Main steps and milestones payments are
included in SCHEDULE 2 and coded “TxPy” The financial support for PART 2 of the
Programme should be negotiated in good faith by the parties.
IDM agrees to pay Biotecnol the following amounts:

         
Milestones
  Payment
related   Definition
 
       
 
   [...***...]    upon execution of the LOI. Biotecnol hereby acknowledges that
it has already received such payment
 
       
T1P1 
  [...***...]   upon identification and confirmation of manufacturing facility
 
       
T2P2 
  [...***...]   upon successful processing of functional IL13 at 10mg/liter
according to the specifications defined in the Programme or agreed upon by the
Joint Management Committee. T2P2 Delivery will trigger payments of: T4P2 and
T5P2. Biotecnol hereby acknowledges that it has already received such payment
 
       
T3P1 
  [...***...]   upon initiation of cell banking; Biotecnol hereby acknowledges
that it has already received such payment
 
       
T3P2 
  [...***...]   upon successful master and working cell bank production

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



         
T3P3
  [...***...]   upon master and working cell bank release according to
specifications defined in the PROGRAMME or agreed upon by the Joint Management
Committee
 
       
T4P1
  [...***...]   upon initiation of process development fermentation. Biotecnol
hereby acknowledges that it has already received such payment
 
       
T4P2
  [...***...]   to pursue Process Development Fermentation, Biotecnol hereby
acknowledges that it has already received such payment
 
       
T4P3
  [...***...]   upon fermentation protocol finalization
 
       
T4P4
  [...***...]   upon report on reproducible laboratory fermentation process in
three batches at five (5) litres scale
 
       
T5P 1
  [...***...]   upon initiation of process development Down Stream Processing
(“DSP”). Biotecnol hereby acknowledges that it has already received such payment
 
       
T5P2
  [...***...]   to pursue Process Development of DSP, Biotecnol hereby
acknowledges that it has already received such payment
 
       
T5P3
  [...***...]   upon final downstream processing protocol finalization
 
       
T5P4
  [...***...]   upon report on reproducible downstream process in three batches
at lab’s scale
 
       
T6P1
  [...***...]   upon initiation of analytical methods development. Biotecnol
hereby acknowledges that it has already received such payment
 
       
T6P2
  [...***...]   upon linked to SOP’s for process analysis and Product release
testing
 
       
T6P3
  [...***...]   upon a transfer of methods to sub-contractor for validation
 
       
T6P4
  [...***...]   upon report of completion of assays validation
 
       
T7P1
  [...***...]   upon initiation of process transfer
 
       
T7P2
  [...***...]   upon three successful lab scale runs demonstrating reproducible
process at sub-contractor
 
       
T7P3
  [...***...]   Upon successful pre-GMP pilot run, GMP process at large scaleof
pilot plant allowing for cGMP manufacturing meeting the specifications defined
during development work.

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

         
T7P4
  [...***...]   upon successful audit of cGMP documentation prior to initiation
of cGMP manufacturing
 
       
T9P1
  [...***...]   upon initiation of first Product batch
 
       
T9P2
  [...***...]   upon release of first Product batch
 
       
T10P1
  [...***...]   The Programme success fee allowing to use the Finished Product
in Clinical trials, upon successful release of Finished Product

4.1   Shall Biotecnol fail to deliver to IDM the first Finished Product batch on
the Date, due to the non performance, fault or negligence from Biotecnol, ,
Biotecnol shall be liable of late penalty payment. In the case of an Event of
Force Majeure, then Biotecnol shall not be liable for late penalty payment.    
  Such penalty payment shall amount to [...***...] per month of delay with a
maximum not exceeding [...***...] of total amount intended for the performance
of the Programme (i.e. total amount : [...***...]). Penalty payment shall be
credited against future invoices.       Biotecnol shall not be subject to late
penalty payment terms so long as the delay is the consequence of IDM late
decision or action .

Biotecnol shall not be subject to such penalty if it is shown that the late
delivery by Biotecnol did not affect IDMs ability to pursue their clinical
trials program .

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



4.3   IDM shall make all payments due pursuant to this clause 4 within twenty
(20) days of receipt of invoice. An invoice shall be paid by IDM only if the
invoice is following a Delivery .   4.4   Any payments due in accordance with
this clause 4 but not paid on the due dates shall incur interest at a rate of
four (4%) percent above the lending rate from time to time of 3 M EURIBOR, such
interest to be compounded monthly.   4.5   The sums specified in this clause 4
as payable by IDM shall be exclusive of any due Value Added Tax.   4.6   The
price of IL-13 (“Transfer Price”) charged to IDM shall be the Cost of Goods of
the IL-13 calculated annually on the basis of Biotecnol’s manufacturing expenses
plus reasonable allocations of sales and administrative overhead and a
management fee not to exceed twenty percent of the Costs of Good.       The
“Cost of Goods” shall also include any payments or share of payment made by
Biotecnol to its direct and indirect licensors through multiple tiers of
licenses that become due as a result of the performance of this Agreement by
Biotecnol or IDM. The Cost of Goods shall not include any transportation
insurance policy and related cost, which shall remain IDM’s. Taxes if applicable
and goods transportation cost are not included in the Cost of Goods but subject
to reimbursement by IDM.       Upon reasonable advance written notice, IDM shall
have the right to audit the accounting documents related to the Transfer Price
during the Manufacturing Period at Biotecnol. Detailed definition of Cost of
Goods shall be agreed upon in the manufacturing agreement referred to in section
2.10.   4.7   IDM may decide not to renew after the Manufacturing Period the
outsourcing of manufacturing and release of IL-13 to Biotecnol upon payment of
cancellation fees. First termination notice shall be communicated no later that
than twelve (12) months prior to the end of the Manufacturing Period. The amount
of the cancellation fees shall be agreed upon in good faith by the Parties and
shall not exceed the management fee of one Finished Product batch. This amount
shall decrease by twenty (20) percent per year following the end of the
Manufacturing Period.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

5. PROGRAMME MANAGEMENT

         
5.1
  (a)   Following the Effective Date, the parties shall form a joint management
committee (the “Joint Management Committee”), which shall be responsible for
promoting the co-operation of the parties in accordance with this Agreement and
in particular but without limitation for assisting each party in:

  (i)   monitoring and evaluating its progress in undertaking the Programme;    
(ii)   reporting such progress to the other party;     (iii)   co-ordinating the
parties’ co-operation in advancing the Programme; and     (iv)   proposing
timelines in respect of advancing the Programme and possibly modifying/updating
the Programme     (v)   agreeing on the completion of milestones and in
particular Delivery linked to payments as defined in clause 4     (vi)  
agreeing on the choice of outsourcing company for cGMP, Cell Banking, Quality
Control development, Quality Control testing etc... based on expertise, risk
assessment, timing and pricing.

         
5.2
  (a)   The Joint Management Committee shall comprise three (3) core
representatives of each party, who shall each be an employee, officer or
consultant of the party which they represent. IDM’s representatives shall be the
Director, Business Expansion, the Director Manufacturing and the Director
Quality System. Biotecnol’s representatives shall be the Chief Scientific
Officer, the Chief Operating Officer and the Development Manager .
 
       
 
      Other persons, including but not limited to regulatory representative will
be asked to contribute on an adhoc basis.
 
       
 
  (b)   All members of the Joint Management Committee shall have an ongoing
familiarity with the Programme and appropriate knowledge having regard to the
Joint Management Committee’s responsibilities.
 
       
5.3
      Each party may replace those core members of the Joint Management
Committee which it has appointed at will and at any time upon written notice to
the other party.
 
       
5.4
  (a)   The Joint Management Committee shall meet as frequently as it chooses
but in any event no less often than once every twenty (20) Business Days.
 
       
 
  (b)   The Joint Management Committee shall meet either by telephone conference
call or in person, provided that where the Joint Management Committee meets in
person, such meetings shall alternate between the parties’ respective principal
places of business or such other locations as the Joint Management Committee may
agree.
 
       
 
  (c)   All meetings of the Joint Management Committee shall be conducted in
English or such

 



--------------------------------------------------------------------------------



 



              other language as the Joint Management Committee may unanimously
agree.
 
       
 
  (d)   The quorum for any key decision of the Joint Management Committee to be
valid shall be of at least one (1) core member appointed by each of the parties
 
       
 
  (e)   In the event that both parties consent, third parties may attend
meetings of the Joint Management Committee as observers, provided that such
representatives are subject to binding obligations of confidentiality in favour
of the parties at least as restrictive as those in this Agreement.
 
       
 
  (f)   Each party shall bear its own costs in connection with meetings of the
Joint Management Committee.
 
       
 
  (e)   Joint Management Committee minutes shall be draft by each party
alternatively no later than five (5) Business Days after the meeting. The
non-drafting party shall comment within five (5) Business Days so as to
communicate the final Joint Management Committee minutes within ten
(10) Business Days to interested persons at each party.

5.5   Each party shall provide all reasonable assistance to the Joint Management
Committee in assisting the Joint Management Committee to execute its
responsibilities hereunder.   5.6   The Joint Management Committee shall have no
authority to require either party to take or to refrain from taking any
particular steps or other action, provided that this clause 5.6 shall not
operate to exempt either party from fulfilling its obligations pursuant to this
Agreement or the Programme.   5.7   If the Joint Management Committee members
disagree as to whether any and/or what steps should be taken during the
Programme, either party may within twenty (20) days of such disagreement refer
the disagreement to the President of IDM and the CEO of Biotecnol. In the event
that within forty (40) days of referral to the President & CEO of IDM and the
CEO of Biotecnol the Parties have failed to resolve the disagreement, either
Party may refer the disagreement to arbitration in Belgium who shall appoint an
expert to determine the dispute (the “Expert”). The decision of the Expert, who
shall act as expert and not as arbitrator shall be final and binding on the
Parties. The costs of the Expert shall be shared equally.

6.  SUB-CONTRACTING AND OUTSOURCING

6.1        Principles to be applied by Biotecnol during the Programme and the
Manufacturing Period:

6.1.1      Biotecnol shall in all circumstances remain liable to IDM with regard
to any part of the Programme or Process it decided to sub-contract to third
parties.

6.1.2      Outsourcing and sub-contracting agreements shall comply with the
terms and conditions set forth herein.

6.1.3      Biotecnol undertakes in its name and on behalf of its outsourcers or
sub-contractors to cooperate with IDM if inspections by health authorities are
required with respect to Product, Finished Product and Process.

6.1.4      Upon reasonable advance written notice, IDM shall have the right to
inspect the facilities and the means used to perform the Programme or the
Process and later on during the Manufacturing Period at Biotecnol and/or chosen
sub-contractors or outsourcers to ensure that the Programme or the Process is
carried out in accordance with cGMP, cGLP, rules and regulations, whenever the
work needs to be carried out according to the said cGMP, cGLP, rules and
regulations.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

  6.1.5   Biotecnol, its sub-contractors and out-sourcers shall be held liable
for any default in supply, such as but not limited to contamination issue that
may arise during the Programme and the Manufacturing Period. IDM shall not be
bound to financial compensation in excess of the agreed upon Programme fees and
Transfer Price.     6.1.6   Regarding any outsourcing and sub-contracting
agreements, Biotecnol shall negotiate that

  (a)   in case of early termination of the Agreement,     (b)   in case of
expiration of the Agreement,     (c)   in case of Biotecnol’s bankruptcy, then

IDM shall be entitled, at no costs and at its sole discretion, to substitute
itself to Biotecnol vis-à-vis the outsourcing and sub-contracting party.

6.2   Principles specific to the Programme performance :

  6.2.1   Biotecnol is not authorised to sub-contract or out-source the
performance of its obligations pursuant to clause 2.1 unless otherwise specified
in the Programme, the Agreement or authorised by the Joint Management Committee.
    6.2.2   However, IDM will allow Biotecnol to outsource or sub-contract
activities such as Cell Banking, QC development, QC testing. Choices of
sub-contractors or outsourcers shall be agreed upon in accordance with section
5.1 (vi).     6.2.3   During the performance of the Programme, Biotecnol shall
be bound by late delivery penalties as defined in Clause 4.2 even though the
delay is due to Biotecnol’s sub-contractors.

6.3   Principles specific to the Manufacturing Period :

  -   Biotecnol undertakes that it shall take all reasonable means to sustain
continued manufacturing capabilities during the Manufacturing Period.     -  
Biotecnol is not authorized to substitute any sub-contractor or out-sourcer in
charge of part or all of the Process, which have been agreed upon during the
Programme performance by the Joint Management Committee without prior adequate
notice and authorization by IDM.     -   The Parties evaluate the time for
transferring the Process at 18 (eighteen) months. As a consequence the
production agreement signed by the sub-contractor or out-sourcer and Biotecnol
shall provide that:

  •   in the case where said production agreement is terminated, expired or
assigned, then IDM or any other person IDM may decide, shall benefit from the
production agreement rights and obligations     •   any without cause
termination shall be given eighteen (18) months in advance to ensure
manufacturing continuity.

 



--------------------------------------------------------------------------------



 



7. INTELLECTUAL PROPERTY RIGHTS

         
7.1
  (a)   Subject as expressly provided in clause 7.5, Biotecnol is and shall
remain the sole owner or the licensee, as applicable, of all Intellectual
Property Rights in the Biotecnol Background Patents and Biotecnol Background
Technology.

         (b)    Subject as expressly provided in clause 7.3, IDM is and shall
remain the sole owner or licensee, as applicable, of all Intellectual Property
Rights in the IDM Materials, the IDM Background Technology and the IDM
Background Patents and the Programme Materials.

7.2   IDM acknowledges and agrees to the findings and recommendations contained
in the preliminary Biotecnol’s study of the freedom to operate received On
November 28, 2002 which drove some technical choices of the Process. However
during the development of the Process, Biotecnol will take appropriate measures
to verify that the Process developed for IL-13 production and commercialisation
is not dependant upon third parties intellectual property rights and will keep
IDM informed, through a study update, of this verification before executing the
milestone of transfer to pilot facility (T7P1). In case of such dependence,
Biotecnol will negotiate the license agreement required, and provide IDM or any
third party IDM shall require, with the opportunity to be assigned in cases
described below. In all cases where a license is to be negotiated by Biotecnol,
IDM shall be informed and will be given a reasonable opportunity to comment on
or discuss the proposal.

     With regard to the above, Biotecnol shall negotiate that in case of early
termination, expiration of the Agreement, in case of Biotecnol’s bankruptcy then
:

  (a)   IDM shall be entitled, at no costs and at its sole discretion, to
substitute to Biotecnol itself or its affiliated, merging or acquiring company
vis-à-vis the licensing party.     (b)   IDM shall remain the sole owner of all
Foreground Rights.

7.3   IDM hereby grants Biotecnol a non-exclusive royalty-free licence to use
any and all IDM Materials, IDM Background Technology and IDM Background Patents
disclosed or otherwise provided or available to Biotecnol pursuant to this
Agreement or otherwise, for the purpose of permitting and assisting Biotecnol in
performing its obligations under the scope of the Agreement and exercising it
rights pursuant hereto.   7.4   Foreground Rights shall be jointly owned by the
Parties.

Biotecnol shall promptly notify IDM, in writing, of any Foreground Rights
conceived and/or reduced to practice during the term of the Agreement. If the
parties deem it appropriate that a patent application be filed in respect of
such Foreground Rights, IDM shall be responsible for and share with Biotecnol
all costs incurred in connection with the preparation, filing, prosecution and
maintenance of European and foreign patent applications. Biotecnol and IDM agree
to negotiate in a co-ownership agreement the percentage of patent ownership in
good faith and to apply said percentage to the sharing of costs related.
Biotecnol

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

shall be given an opportunity to review and provide input into the scope and
content of any such preparation, filing and prosecution. IDM shall supply
Biotecnol with copies of main documents received or filed in connection with the
prosecution of such patents in sufficient time so as to provide Biotecnol an
opportunity to comment thereon, as the case may be.
If IDM, for any reason, declines responsibility for any such patent or patent
application, it shall provide reasonable prior written notice to Biotecnol of
such abandonment or decline of responsibility within at least thirty
(30) Business Days from any office action to be decided.
In such an event, Biotecnol shall have the right, at its expense, to prepare,
file, prosecute and maintain such patent rights, without divesting IDM from its
rights described hereof.
The parties agree that neither parry shall be entitled to license or assign in
any way its part of patent ownership to third parties without the other party’s
agreement, which shall not be unreasonably withheld. If, pursuant to the
Agreement, any party licenses any Foreground Rights to any third party, it shall
reimburse on third party’s income the other party for all reasonable attorney
fees and costs paid as a result of the prosecution, preparation, filing and
maintenance of such Foreground Rights.

7.5   Biotecnol hereby grants IDM a payment-free non-cancelable worldwide
exclusive license solely for the “Field” (including the right to grant
sub-licences thereunder) of its share in respect of the Foreground Rights and
shall grant a licence on like terms under any patent which IDM obtains pursuant
to clause 7.3 (for the purposes of this clause 7, a “Patent”), in all the
countries in which such patent protection is obtained, for the full duration of
such Patent. Should the Foreground Rights be used or licensed by Biotecnol to
manufacture IL-13 for use outside of the Field, subject to Sanofi-Synthelabo
S.A.’s approval — or from Sanofi Synthelabo’s Affiliates’ approval, a royalty
compensation or a fixed payment to IDM shall be due to IDM. For the sake of
clarity and avoidance of doubt the choice between receiving a royalty
compensation or a fixed payment will be at IDM’s sole discretion, and in either
way will be negotiated in good faith between the parties.

         
7.6
  (a)   Each party shall inform the other party of any infringement or suspected
infringement of any Patent forthwith upon such infringement or suspected
infringement coming to its notice and shall provide such other party with full
particulars thereof.
 
       
 
  (b)   If either party becomes aware that any other person alleges that any
Patent is invalid or that the use of any Foreground Rights infringes any rights
of another party or that any such Patent is otherwise attacked or attackable by
a third party, it shall immediately give the other party full particulars in
writing thereof and shall make no comment or admission to any third party in
respect thereof.
 
       
7.7
  (a)   Both Biotecnol and IDM shall have the conduct of all judiciary
proceedings relating to any Patents and shall jointly decide what action if any
to take in respect of any infringement or alleged infringement thereof or any
other claim or counterclaim brought or threatened in respect of the use or
registration thereof.

 



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the foregoing, in the event of any infringement or
alleged infringement of any Patent and in the event that either party chooses
not to pursue the infringer or alleged infringer thereof, the other party may
take all legitimate steps to halt any such infringement and the abandoning party
shall, at the other party’s expense, provide all reasonable assistance to such
other party, (including without limitation the use of its name in or being
joined as a party to proceedings) in connection with such steps.

7.8   Nothing in this Agreement shall give or grant to either party any right in
any trademark, patent or other Intellectual Property Right of the other party
expect as specifically provided herein.

8. CONFIDENTIALITY

8.1   Each party shall, during the full term of this Agreement and thereafter,
keep secret and confidential the contents of this Agreement and all Confidential
Information of the other party and shall not use or disclose the same to any
person, save to the extent necessary to perform its obligations pursuant to this
Agreement in accordance with its terms or save as expressly authorised in
writing to be disclosed by the other party.   8.2   The obligation of
confidentiality contained in clause 8.1 shall not apply or (as the case may be)
shall cease to apply to details of the contents of this Agreement or to
Confidential Information which:

  (a)   at the time of its disclosure by the disclosing parry is already in the
public domain or which subsequently enters the public domain other than by
breach of the terms of this agreement by the receiving party;     (b)   is
already known to the receiving parry (as evidenced by written records) at the
time of its disclosure by the disclosing party and was not otherwise acquired by
the receiving party from the disclosing party under any obligations of
confidence;     (c)   is at any time after the date of this Agreement acquired
by the receiving party from a third party having the right to disclose the same
to the receiving party without breach of obligation owed by that third party to
the disclosing party; or     (d)   is required to be disclosed by applicable law
or order of a court of competent jurisdiction or government department or agency
or the rules and requirements of any other regulatory body, provided that prior
to such disclosure the receiving party shall advise the disclosing party of the
proposed form of the disclosure.

8.3   Notwithstanding the foregoing, each parry may disclose Confidential
Information of the other party and details of the contents of this Agreement to
its professional advisors, and for IDM to Sanofi-Synthelabo S.A. or
Sanofi-Synthelabo S.A.’s Affiliates provided that they are subject to
obligations of confidentiality at least as restrictive as those herein and the
parties may disclose:

  (a)   the existence of this Agreement to its actual or potential financial
backers for the purposes of seeking or obtaining finance therefrom; and

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

  (b)   the scope of the Programme for the procurement of subcontractors for
pursuing any work according to cGMP or cGLP and thus for obtaining quotes;    
(c)   in the event that IDM needs to use technology belonging to third parties,
Biotecnol can disclose to its licensors any rights sub-licensed to IDM
thereunder, IDM’s identity, the Effective Date, the definition[s] of “Field”,
“Finished Product” and “Product(s)” and such other terms defined herein as are
necessary to understand [its][their] meaning, and the scope of the licence
granted hereunder.

8.4   Each party shall procure that all its employees, contractors, consultants,
advisers and sub-licensees pursuant to this agreement (if any) who have access
to any information of the other to which the obligations of clause 8.1 apply
shall be made aware of and subject to these obligations and shall further
procure that so far as is reasonably practicable, all such employees,
contractors and sub-licensees shall enter into undertakings in favour of the
other party to this end.

9. WARRANTIES AND DISCLAIMER

9.1   Biotecnol warrants that as far as it is aware after making due and careful
enquiry, that the use of the Biotecnol Background Technology and the Biotecnol
Background Patents in the Programme and during the Manufacturing Period as
contemplated in this Agreement, the Process for production of the Product and
the Finished Product, will not constitute an infringement of any Intellectual
Property Rights of any third party.   9.2   To IDM’s best knowledge, the use of
part or all of IDM Background Technology in connection with the Programme as
contemplated herein does not conflict with, misappropriate, or infringe the
intellectual property rights of any third party. Furthermore IDM warrants that
it has secured a non-exclusive licence for the use, development and
manufacturing of IL-13 in the Field and is therefore allowed to subcontract
Biotecnol to perform the Programme.   9.3   Each party warrants to the other
that it is not party to and shall not enter into any agreement, arrangement,
understanding or negotiations with any third party, which prevent it entering
into or performing its obligations hereunder, and that it is a duly organised
and validly existing corporation in good standing under the laws of its own
jurisdiction.   9.4   Nothing contained in this Agreement shall be construed as
a warranty by Biotecnol that any Products or Finished Product will be suitable
for any particular purpose, including without limitation, for therapeutic or
other use in humans, expect for the intended use in the Field.   9.5   Subject
to clause 9.6, neither party shall be liable to the other under or in connection
with this Agreement, whether in contract, tort (including negligence),
misrepresentation (other than where made fraudulently), breach of statutory duty
or otherwise for any:

(a) loss of business, contracts, profits, anticipated savings, goodwill, or
revenue; or
(b) indirect or consequential loss whatsoever incurred by the other, or any of
its Affiliates, whether or not such other party was advised in advance of the
possibility of any such loss.

 



--------------------------------------------------------------------------------



 



9.6   Nothing in this Agreement shall limit either party’s liability in respect
of:

  (a)   any claim for death or personal injury caused by its negligence or that
of its employees, contractors or agents; or     (b)   any other liability which
may not be limited or excluded at law.

10.   DURATION AND TERMINATION   10.1   This Agreement shall enter into force on
the Effective Date and unless terminated as provided herein, shall remain in
force not before the end of the Manufacturing Period.   10.2   The Parties agree
that the Joint Management Committee may recommend to stop the Programme at

  •   the end of stage T2 if IL-13 is not functional according to the
specifications defined in the Programme or agreed upon by the Joint Management
Committee and/or     •   the end of stage T5 if the process is not reproducible
according to the specifications defined in the Programme or agreed upon by the
Joint Management Committee and/or     •   if the yield is not amounting to
[...***...] and/or     •   before the manufacturing of the first Product batch
is initiated (T9).

Either Party shall be entitled to terminate the Agreement based on the Joint
Management Committee meeting minutes. The terminating Party undertakes to decide
within thirty (30) Business Days from the Joint Management Committee meeting
minutes issuance. The terminating Party shall within twenty (20) Business Days
of the termination notice receipt set-up a meeting between the President & CEO
of IDM and the CEO of Biotecnol to detail the consequences of such termination,
in particular define the non-cancellable costs incurred by either Party and
costs subject to reimbursement by either Party . In the event that within forty
(40) days of referral to the President & CEO of IDM and the CEO of Biotecnol the
Parties have failed to resolve the indemnification issue, either Party may refer
the disagreement to arbitration in Belgium who shall appoint an expert to
determine the dispute (the “Expert”). The decision of the Expert, who shall act
as expert and not as arbitrator shall be final and binding on the Parties. The
costs of the Expert shall be shared equally.
The parties agree that IDM shall be entitled to notify the termination of the
Agreement at any time during the Manufacturing Period if [...***...].

10.3   During the Manufacturing Period, IDM shall not be allowed to terminate
the Agreement but within the terms agreed upon in section 4.7. Biotecnol shall
be entitled to terminate the Process performance at any time with an eighteen
(18) months prior notice to IDM.

10.4   A party (the “Initiating Party”) may terminate this agreement with
immediate effect by written notice to the other party (the “Breaching Party”) on
or at any time after the occurrence of any of the

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

following events:

  (a)   the Breaching Party being in breach of a material obligation under this
agreement and, if the breach is capable of remedy, failing to remedy the breach
within ten (10) Business Days starting on the Business Day after receipt of
written notice from the Initiating Party giving full details of the breach and
requiring the Breaching Party to remedy the breach;     (b)   the Breaching
Party passing a resolution for its winding-up or a court of competent
jurisdiction making an order for the Breaching Party’s winding-up or
dissolution;     (c)   the making of an administration order in relation to the
Breaching Party or the appointment of a receiver over, or an encumbrancer taking
possession of or selling, an asset of the Breaching Party;     (d)   the
Breaching Party making an arrangement or composition with its creditors
generally or making an application to a court of competent jurisdiction for
protection from its creditors generally; and

10.5   For the purpose of clause 10.4 (a) above, a breach will be considered
capable of remedy if time is not of the essence in performance of the obligation
in question and if the Breaching Party can comply with the obligation within the
ten (10) Business Day period referred to in clause 10.4(a).

11. EFFECT OF TERMINATION

11.1   Upon the termination or expiry of this Agreement, each party shall at the
instruction of the other, either destroy or return all Confidential Information
of the other and in particular:

  (a)   Biotecnol shall at the instruction of IDM, either destroy or return all
quantities of IDM Background Technology and IDM Materials remaining in its
possession; and     (b)   IDM shall at the instruction of Biotecnol, destroy or
return all quantities of Biotecnol Background Technology remaining in its
possession.

11.2   In cases detailed in the section 10.4 b, c or d and in the case where
Biotecnol is the Breaching Party in section 10.4 a, the remaining party shall be
entitled to full ownership on Foreground Rights issuing from the last milestone
payment.   11.3   The provisions of clause 11.1 shall be subject to the rights
of IDM pursuant to clause 7.5, such that IDM may retain such Confidential
Information as is necessary for it the exploit the licence granted thereby.

11.4 The termination of this Agreement shall be without prejudice to the rights
and obligations of the parties provided in clauses 1, 4, 7, 8, 9, 10, 11 and 20,
all of which shall survive such termination and shall be without prejudice to
any accrued claims or rights of action that either party may have against the
other up to the date of such termination.
11.5 For the purpose of clause 10.4 (b), 10.4 (c) and 10.4 (d), if IDM is the
Breaching Party, Biotecnol agree to offer the Sanofi- Synthelabo group an option
to be assigned the rights and obligations of IDM under the Agreement.
12. FORCE MAJEURE

 



--------------------------------------------------------------------------------



 



12.1 “Event of Force Majeure” means, in relation to either party, an event or
circumstance beyond the reasonable control of that party (the “Claiming Party”)
including, without limitation, (whether or not by the Claiming Party), strikes,
lock-outs and other industrial disputes (in each case, whether or not
relating to the Claiming Party’s workforce) which renders the performance of the
obligation of that party not commercially or technically possible.
12.2 The Claiming Party shall not be deemed to be in breach of this Agreement or
otherwise liable to the other party (the “Non-Claiming Party”) for any delay in
performance or any non-performance of any obligations under this Agreement (and
the time for performance shall be extended accordingly) to the extent that the
delay or non-performance is due to an Event of Force Majeure provided that:

  (a)   the Claiming Party could not have avoided the effect of the Event of
Force Majeure by taking precautions which, having regard to all matters known to
it before the occurrence of the Event of Force Majeure and all relevant factors,
it ought reasonably to have taken but did not take; and     (b)   the Claiming
Party has used reasonable endeavours to mitigate the effect of the Event of
Force Majeure and to carry out its obligations under this Agreement in any other
way that is reasonably practicable.

12.3 The Claiming Party shall promptly notify the Non-Claiming Party of the
nature and extent of the circumstances giving rise to the Event of Force Majeure

12.4   If the Event of Force Majeure in question prevails for a continuous
period in excess of three (3) months after the date on which it began, the
Non-Claiming Party may give notice to the Claiming Party terminating this
Agreement. The notice to terminate must specify the termination date, which must
not be less than thirty (30) clear days after the date on which the notice to
terminate is given. Once the notice to terminate has been validly given, this
Agreement will terminate on the termination date set out in the notice. Neither
party shall have any liability to the other in respect of termination of this
Agreement due to an Event of Force Majeure. In such circumstances, section 11.4
conditions shall apply

13. COSTS
Save as expressly otherwise provided in this Agreement each of the parties shall
bear its own legal, accountancy and other costs, charges and expenses connected
with the negotiation, preparation and implementation of this Agreement and any
other agreement incidental to or referred to in this Agreement.
14. VARIATIONS
This Agreement may be varied only by a document signed by each of the parties.
15. WAIVER

15.1   A waiver of any term, provision or condition of, or consent granted
under, this Agreement shall be effective only if given in writing and signed by
the waiving or consenting party and then only in the

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

    instance and for the purpose for which it is given.   15.2   No failure or
delay on the part of any party in exercising any right, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
  15.3   No breach of any provision of this Agreement shall be waived or
discharged except with the express written consent of the parties.   15.4   The
rights and remedies herein provided are cumulative with and not exclusive of any
rights or remedies provided by law.   16.   INVALIDITY

If any provision of this Agreement is or becomes (whether or not pursuant to any
judgment or otherwise) invalid, illegal or unenforceable in any respect under
the law of any jurisdiction:

  (a)   the validity, legality and enforceability under the law of that
jurisdiction of any other provision; and     (b)   the validity, legality and
enforceability under the law of any other jurisdiction of that or any other
provision,

shall not be affected or impaired in any way thereby.
17. NOTICES

17.1   Any notice, demand or other communication given or made under or in
connection with the matters contemplated by this agreement shall be in writing
and shall be delivered personally or sent by fax or prepaid internationally
recognised courier (e.g. DHL, FedEX), except when otherwise indicated.

      In case of Biotecnol to:
 
  Taguspark
 
  Edificio Inovacao IV N° 809
 
  2780-920 Oeiras
 
  Portugal
 
  Attention: CEO
 
  Fax: +351 21 422 0529

      In case of IDM to:
 
  172 rue de Charonne
 
  75545 Paris Cedex 11
 
  France
 
  Attention: President & CEO
 
  Fax: +33 (0)1 40 090 425

and shall be deemed to have been duly given or made as follows:

  (a)   if personally delivered, upon delivery at the address of the relevant
party;

 



--------------------------------------------------------------------------------



 



  (b)   if sent by an internationally recognised courier (e.g. DHL, FedEX), two
Business Days after the date of posting;     (c)   if sent by air mail, five
(5) Business Days after the date of posting; and     (d)   if sent by fax, one
Business Days after the date of sending;

provided that if, in accordance with the above provision, any such notice,
demand or other communication would otherwise be deemed to be given or made
after 5.00 p.m. local time such notice, demand or other communication shall be
deemed to be given or made at the start of working hours on the next Business
Day.

17.2   A party may notify the other party to this Agreement of a change to its
name, relevant addressee, address or fax number for the purposes of clause 17.1,
provided that such notification shall only be effective on:

  (a)   the date specified in the notification as the date on which the change
is to take place; or     (b)   if no date is specified or the date specified is
less than five (5) Business Days after the date on which notice is given, the
date falling five (5) Business Days after notice of any such change has been
given.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

18.   NO PARTNERSHIP   18.1   Nothing in this Agreement and no action taken by
the parties pursuant to this Agreement shall constitute, or be deemed to
constitute, the parties a partnership, association, joint venture or other
co-operative entity.

18.2 At no time shall either of the parties have the authority to hold itself
out as the agent of the other or as being empowered to bind the other in any way
whether contractually or otherwise.

19.   ASSIGNMENT

Neither party may, without the prior written consent of the other, assign the
benefit of all or any other party’s obligations under this Agreement, nor any
benefit arising under or out of this Agreement, provided that each party may
assign or otherwise transfer this Agreement, or the interests hereunder, by
operation of law or otherwise without the consent of the other party:

  •   to any of its Affiliates or     •   to any other person with which such
party may merge, consolidate or transfer all or substantially all of such
Party’s assets related to the Product, Finished Product or Process.

This Agreement and each party’s rights and obligations hereunder shall inure to
the benefit of, and be binding upon, the permitted successors and assigns of the
parties hereto; provided, that any assignment in violation of this section shall
be null and void.

20.   GOVERNING LAW AND JURISDICTION   20.1   This Agreement (and any dispute,
controversy, proceedings or claims of whatever nature arising out of or in any
way relating to this Agreement or its formation) shall be governed by and
construed in accordance with Belgium law.   20.2   Each of the parties to this
Agreement irrevocably agrees that any dispute arising out of or in connection
with this Agreement shall be settle by arbitration, except for the settlement
described in section 5.8, where an Expert shall file a binding decision. Such
arbitration shall be held in English in accordance with the rules of Cepani
(Centre Belge pour l’Etude et la Pratique de l’Arbitrage National et
International) by a three arbitrators appointed in accordance with such rules.
The place of arbitration shall be Brussels. Language of arbitration shall be
English.       The arbitrators shall be appointed by agreement between the
parties or failing agreement within a period of twenty one (21) Business Days
shall be appointed at the request of any party by the Secretary-General for the
time being of CEPANI. So far as possible the decision of the arbitrators shall
be given within twenty one (21) Business Days of their appointment and shall be
final and binding on the parties who renounce any right of appeal against such
arbitration award.   21.   ENTIRE AGREEMENT   21.1   Subject to clause 21.2,
this Agreement constitutes the entire and only agreement between the parties
relating to the subject matter hereof and neither party has been induced to
enter into this Agreement in reliance upon, nor has any such party been given,
any warranty, representation, statement, assurance, covenant, agreement,
undertaking, indemnity or commitment of any nature whatsoever other than as are
expressly set out herein and, to the extent that any of them has been, it
unconditionally and irrevocably waives any claims, rights or remedies which any
of them might otherwise have had in relation thereto.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

21.2 The provisions of this clause 21 shall not exclude any liability which
either party would otherwise have to the other party or any right which either
of them may have in respect of any statements made fraudulently by either of
them prior to the execution of this Agreement or any rights which either of them
may have in respect of fraudulent concealment by the other.
21.3 All schedules are integral part of this Agreement.
IN WITNESS whereof this agreement has been executed on the date first above
written.
Signed by
for and on behalf of Biotecnol SA

     
/s/ Pedro de Noronha Pissara
  /s/ Luis Amado
CEO
  COO
 
   
 
   
Signed by
   
for and on behalf of IDM SA
   
 
   
/s/ Jean-Loup Romet-Lemonne
   
President & CEO
   

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

SCHEDULE 1
PROGRAMME
 
Process development and cGMP production of clinical grade Interleukin 13 (IL-13)
for ex-vivo cell therapy. Revised outline of Work Program
 
Biotecnol SA
Taguspark
Edificio Inovacâo IV, 809
Porto Salvo
2780-920 Oeiras
Portugal
www.biotecnol.com
Contact: Philip Cunnah, Ph.D.
Tel: +21-4220520
Fax: +21-4220529
Email: pjc@biotecnol.com

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

         
1. INTRODUCTION
    3  
 
       
2. OBJECTIVES
    4  
 
       
3. THE APPROACH
    5  
 
       
4. WORK PROGRAM
    6  
 
       
T1 IDENTIFICATION OF MANUFACTURING FACILITY
    6  
 
       
T2 PRODUCTION OF IL13 FROM BIOTECNOL’S PR EXPRESSION SYSTEM
    7  
 
       
T3 CELL BANKING
    8  
 
       
T4 PROCESS DEVELOPMENT — FERMENTATION
    9  
 
       
T5 PROCESS DEVELOPMENT: DSP
    12  
 
       
T6 DEVELOPMENT OF ANALYTICAL METHODS FOR PROCESS MONITORING, AND LOT RELEASE
TESTING
    18  
 
       
T7 PROCESS TRANSFER TO CGMP FACILITY
    23  
 
       
T9 CGMP BATCH PRODUCTION AND ANALYSIS
    25  
 
       
PART II
    26  
 
       
T1O FILLING AND FINISHING OF PRODUCT TO DELIVER FINISHED PRODUCT
    26  
 
       
T11 GENERATION OF PRELIMINARY DATA TO DEMONSTRATE PRODUCT STABILITY
    27  
 
       
T12 STABILITY STUDIES ON CGMP GRADE PRODUCT AND FINISHED PRODUCT
    29  

 



--------------------------------------------------------------------------------



 



1. Introduction
In a previous Prototype Production Contract between Biotecnol SA and
Immuno-Designed Molecules (IDM), Biotecnol had the objective to provide
triplicate samples of pharmaceutical grade IL-13 having the same bioactivity as
the standard provided to IDM by Sanofi-Synthelabo. Accordingly clause 1, clauses
2.1 to 2.3 of that contract ,dated of March 8th 2001, was successfully
accomplished.
Furthermore according to clause 2.4, Biotecnol would evaluate the best system
for producing a soluble form of IL13 according to the specifications set.
Biotecnol has provided solid evidence that due to the properties of the
molecule, soluble production could not be achieved despite the large variety of
systems used. The fact that IL-13 could only be produced in inclusion bodies was
later on confirmed by Sanofi-Synthelabo’s report 8th November 2001.
Biotecnol quickly moved on to consider inclusion bodies for production of the
molecule and using it’s proprietary technology a functional prototype was
developed. The systems selected for insoluble expression were the BT Xanthosine
Expression System and the pL-pR / ant system. Fermentation process was developed
and a downstream processing methodology was applied to production of samples in
the laboratory. Biotecnol compiled a report in which these methodologies were
described, (Process Description — Production of rHIL13 in E.coli, February 2002.
In a meeting in Lisbon with Dr. Didier Prigent and Dr. Jacques Bartholeyns,
April 2002, the contents of the report as well as other work, weak points and
strong points, were presented. Furthermore a freedom to operate analysis of the
technology used was presented to IDM.
Following completion of the contract Biotecnol continued to develop the process
using a fusion system in order to improve the yield, however success was limited
and fusion systems were considered non viable for development of an effective
process. Biotecnol carried out work to develop expression systems of greater
potential which expressed non fusion IL13. This was successfully achieved
resulting in alternative options from which to develop, what is likely to be, a
more effective process.
In conclusion work performed by Biotecnol up until July 2002, developed a
production prototype using a system with a fusion partner, the process as
presented would need further development and optimisation to ensure it’s
effective implementation and commercialisation for production of a clinical
grade IL13 meeting specifications and regulatory requirements relevant to it’s
end use.
Development and validation of suitable specifications and analytical protocols
for process control and batch release testing would require consideration along
with formulation and stability testing to meet the demands of regulations
governing the production and commercialisation of recombinant therapeutic
proteins.
In this report we present IDM with an outline of our plans to develop a process
using a system expressing non fusion IL13 and to ensure the effective transfer
and implementation of that process, according to cGMP, for production of
clinical grade IL13.
The specification for such product to be defined in consultation with IDM, for
use in ex-vivo cell therapy applications.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

2. Objectives
Over the past year Biotecnol have completed several bi-partite discussions with
IDM and more recently tri-partite discussions with Sanofi Synthelabo. Biotecnol
presented a number of documents in discussion of the continued activities
covering technicalities and regulatory issues of developing and transferring a
process for production of a recombinant therapeutic protein to cGMP quality.
These discussions have also considered IDM’s requirements in terms of product
specifications and the methodologies required to demonstrate compliance with
those specifications. Further consideration has been given to the quantities
that will be required for IDM’s clinical trials and eventual commercialisation
of the technology.
On the basis of these discussions it is Biotecnol’s understanding that
objectives of this project are:-

  1.   Produce, characterise a sample of IL13 using Biotecnol’s pR expression
system, for comparison with the IL13 previously used by IDM.     2.   Outsource
the production and testing, according to regulatory requirements, of Master and
Working Cell Banks of the chosen expression system.     3.   Develop a
manufacturing process that can be effectively validated and used for commercial
manufacture of IL13 of a specification, equivalent to Sanofi Synthelabo’s
reference standard and specifications defined by further analysis beyond that
carried out by Sanofi Synthelabo (SaSy), in full compliance with cGMP for
production of recombinant protein Product Finished Product for implementation at
minimally 50 litre fermenter yielding up a minimum of 35 mg/I.     4.  
Biotecnol will co-ordinate the effective transfer and implementation of the
manufacturing process at a cGMP facility chosen in consultation with IDM to
produce an initial batch of Finished Product to be used as a raw material for ex
vivo processing of human cell therapy products that are intended for phase III
clinical trials and commercial distribution.     5.   Biotecnol will have
responsibility to develop the analytical protocols, either in house, or in
collaboration with a suitable CAL (Contract Analytical Lab), said CAL agreed
upon with IDM.     6.   Biotecnol will have responsibility to oversee the CAL to
validate the analytical protocols in compliance with GLP/cGMP.     7.  
Biotecnol will have responsibility to oversee the CAL for lot release testing.  
  8.   Biotecnol will have responsibility to oversee the contract manufacturer
to validate the process, equipment, or facility in compliance with GLP/cGMP.

 



--------------------------------------------------------------------------------



 



  9.   Biotecnol will have responsibility to oversee the contract manufacturer
to release the drug product to IDM requirements     10.   Biotecnol will manage
and oversee all aforementioned activities to ensure the production and control
of IL13, at the chosen contract manufacturer or CAL , suitable for use in phase
III clinical trials and commercial distribution of IDM’s cell therapy in the US
and Europe. This will cover Prevention of cross contamination during
manufacturing, raw material control and management and minimum validation of all
processes, equipment, facility and personal that affect the safety of IL13 (e.g.
cleaning, aseptic steps, etc;) for clinical trial and commercialisation.

Further consideration must also be given to (Part II):

  1.   Formulation, containment and filling to produce the Finished Product.    
2.   Stress testing to identify stability indicating assays to be used in
stability testing.     3.   Stability testing of the Product and Finished
Product.     4.   Process Validation for commercialisation.

3. The Approach
A process to be compliant with regulatory authorities is not a trivial task to
achieve. It requires a multidisciplinary approach drawing knowledge from several
fields.
A pro-active, flexible and evolving product development plan that integrates the
activities of all relevant functions from process / analytical development,
manufacturing, quality control, quality assurance and regulatory can help
minimize unnecessary costs both in resources and time.
Biotecnol’s emphasizes, early in the development of the process, the necessity
for effective interaction with the chosen cGMP facility and CAL to ensure
development of viable protocols for manufacturing and quality control. This
interaction can only be achieved by effective and regular communication by
telephone and meetings between responsible personnel. This can only be achieved
by early and up front commitment of work to the chosen cGMP and CAL
Development work at Biotecnol will generate the necessary, methodologies and
SOP’s, in consultation with the cGMP facility and CAL, to ensure that the
process and analytical methodologies can be rapidly transferred and effectively
implemented.
Work will be documented and reports compiled in line with an agreed work plan
and the requirements for provision of information and data for preparation of
the CMC, and other regulatory documentation.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

All draft specifications for release of the Finished Product for use in phase
III clinical trials or commercial distribution must be developed prior to the
production and agreed by IDM.
All draft specifications for stability testing of the Product and Finished
Product for use in phase III clinical trials or commercial distribution must be
developed prior to the production and agreed by IDM. Such specifications can
only be developed if sufficient preliminary stability information is available
to draft the specifications i.e. this requires a early commitment to the
preliminary stability work herein proposed in order to have the information
available in good time to draft such specification prior to production.
The tasks to be undertaken, the periods over which those tasks will be
implemented, and the expected outputs in pursuance of the aforementioned
objectives, are described in the revised work program presented in section 4.
This program has been revised from a prior outline of the work program presented
09-05-03.
4. Work Program
PART ONE
T1 Identification of manufacturing facility.
Milestone — September 2003 -
Identification of potential candidates through telephone calls, internet search
and meetings at conferences
Preliminary telephone discussions with prospective candidates.
Visits to short-listed candidates for technical discussions and quality audits.
Deliverables T1P1
Initial Screening Reports — Biotecnol Visits
reports — Biotecnol
Audit reports — IDM
Comparison — Report Biotecnol Recommendation
Confirmation of manufacturing facility to move forward
T2 Production of IL13 from Biotecnol’s pR expression system.
Milestone 30th September 2003
Processing of pR sample for evaluation using existing protocol and comparison
with SaSy’s IL13.

 



--------------------------------------------------------------------------------



 



IL13 from Biotecnol’s clone will be produced and processed using the existing
protocol and compared with material produced by the SaSy’s clone.
Comparison with acceptance criteria will be made on the basis of:-

  i.   Reverse Phase HPLC — Typical profile to that obtained with Sasy’s IL13.  
  ii.   SDS PAGE — Reducing and Non reducing — Typical profile compared with
that of Sasy’s IL13.     iii.   N terminal sequencing — identical N terminal
sequence to that of Sasy’s IL13.     iv.   Amino Acid Composition — As expected
for Sasy’s IL13     v.   Mass determination — Expected Molecular Mass     vi.  
Bioactivity — Activity in the range of the activity of Sasy’s IL13

Functional evaluation, by IDM, of IL13 produced. IDM to input acceptance
criteria.
Genetic Stability of the construct in the laboratory fermentation process
Fermentations will be analysed for plasmid stability based on the following
methods and acceptance criteria

  i.   Selective plating — plasmid retention > 80%     ii.   Restriction mapping
— expected banding patter form restriction digest of plasmid with several
enzymes     iii.   Sequence of insert — sequence equivalent at end of
fermentation to that page 7 of 31 of the sequence of the vector     iv.  
Expression levels — expression levels reproducible by SDS PAGE analysis.

Deliverables — T2P2
Reports on activities undertaken including methods used and results obtained
Successful processing and characterisation of functional IL13 at 10 mg/l.
Genetic stability of the vector construct during fermentation

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

T3 Cell Banking
Dependent on successful completion of T2
T3P1 Milestone — Initiation of cell banking October 2004
T3P2 Biotecnol will supply to CeIITec a well characterised, purified plasmid.
This will be used to transform qualified BL12 strain. From the plating 10
colonies will be cultured and stored as 10 glycerol stocks. These stocks will be
analysed for expression level, SDS PAGE, against Biotecnol’s development cell
bank. The best production stock will be recommended and further qualified in
fermentation experiments at Biotecnol
T3P2 Milestone — Production of MCB and WCB 23rd January 2004
From this stock MCB and WCB (220 vials each) will be established. Production
will be carried out in Category A laminar flow cabinet in a category B room. All
media and buffers used for production of cell banks are free of animal derived
compounds.
T3P3 Milestone — Testing and Release of MCB/WCB 21st May 2004
10 vial of each cell bank will be used for the testing and analysed in
accordance with ICH guidelines as defined in the contract.

         
Phenotype Characterisation
  API20E   Conforms with CSS
Genotype
  RAPD   Conforms with CSS
Viability
  Plating assay   > 1X107 CFUs/ml
Copy Number
  Photometric    
Sequence Identity
  Restriction Map   Expected pattern
 
  Sequencing insert   Conforms to ref. sequence

             
 
  Contamination   Selective Plating   Absence of contaminants
 
      Microscopy    
 
      Gram Staining    
 
      Phage Plaque Assay   Absence of Phage
 
  Plasmid Stability   Replica Plating    
 
  Growth Characteristics   OD   Conforms with CSS
 
      Biomass   Conforms with CSS
 
      SDS PAGE   Conforms with CSS

Deliverables — T3
Development Report for establishment of the CSS Executed Batch Records
for MCB and WCB SOPs for preparation of buffers and media
CofA for all raw materials
Testing records
CofA for final release of MCB and WCB

 



--------------------------------------------------------------------------------



 



T4 Process Development — Fermentation
T4P1 Milestone —Initiation of development activities — fermentation April 1st
2003
T4P2 Milestone - Continued development — fermentation September 30th 2003
T4P3 Milestone — Fermentation Protocol — September 2003
Activities to define the fermentation process.

     
1.
  Shake Flask Evaluations.
2.
  Initial evaluation in the fermenter.
3.
  Optimisation and verification of a batch process.
4.
  Optimisation and verification of fed batch process.
5.
  Comparison of productivity.

From this the following parameters will be defined.

  §   Medium components — Inoculum and fermentation

(no materials for which non-animal derived sources exist will be used in the
media.)

  §   Inoculum Regime.   §   Feeding strategy.   §   Dissolved Oxygen — DO.   §
  pH.   §   Temperature.   §   Point of induction.   §   Harvest time — post
induction.

Outputs from this study will include

  §   Growth Characteristics — OD and Cell Dry Weight.     §   SDS PAGE analysis
of expression levels.     §   On line data for DO, Agitation, pH and
temperature.

Deliverables T4P3
Detailed report describing work carried out and conditions defining the process
for further characterisation.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

T4P4 Milestone — Consistent Laboratory Fermentation Process — December 2003.
Characterisation will be carried out in a test range to avoid inevitable failure
but wide enough to see failure if the parameter is critical.
The process inputs are:

         
•
  Inoculum Regime   +/- 15%
•
  Feeding strategy   +/- 15%
•
  Dissolved Oxygen — DO   +/- 10%
•
  PH   +/- 0.5
•
  Growth Temperature   +/- 3°C
•
  Induction temperature   +/- 3°C
•
  Point of induction   +/-10%
•
  Harvest time   +/- 15%

Process outputs will include

              •   On line data DO, pH, temperature •   Growth Profiles OD , CDW
•
  Acetate Levels        
•
  Expression Levels   SDS PAGE    
 
      HPLC    
•
  Plasmid Stability   selective plating    

Those parameters where it is observed that a greater than 15% difference exists
in one of the output variables will be investigated further over a narrower
range to identify edge of failure limits.
On completion of the above the process a minimum of three batches will be
performed at a 5 litre working volume to demonstrate that the process is
controlled within the ranges as specified by the above studies.
Process outputs will include

              •   On line data DO, pH, temperature, CO2, 02 •   Growth Profiles
OD , CDW     •   Acetate Levels    
•
  Expression Levels   SDS PAGE    
 
      HPLC    
•
  Plasmid Stability   restriction maps    
 
      selective plating    
 
      sequence analysis of the IL13 insert.    

In parallel to this work the stability of the plasmid will be further studied,
beyond the generations expected in the production process. This will be carried
out by growing the cells using the conditions identified in the initial
definition. Serial subculture will be carried out to imitate the number of
generations expected when the fermentation process is scaled to 200 litres.
The process outputs will include

 



--------------------------------------------------------------------------------



 



              •   On line data DO, pH, temperature •   Growth Profiles OD , CDW
•
  Acetate Levels        
•
  Expression Levels   SDS PAGE    
 
      HPLC    
•
  Plasmid Stability   restriction maps    
 
      selective plating    

Deliverables T4P4
A report will be compiled of the work carried out and the results obtained.
A full process description will be produced defining the medium components,
their source and preparation, operating parameters, limit values. Methods used
in analysis of outputs and the data obtained from the consistency batches. This
will serve as the technology transfer working document for the fermentation
process.
T5 Process Development: DSP

     
T5P1
  Milestone — Initiation of development work — DSP. April 1st 2003
 
   
T5 P2
  Milestone — Continuation of development work — DSP . September 30th 2003
 
   
T5 P3
  Milestone — DSP protocol — December 2003

A strategy to extract, refold and purify the IL13 produced by E.coli will be
developed.
Step 1
Cells from fermentation experiments will be harvested in a centrifuge with a
capacity of 1.5 litres.
Subsequent to harvest the cells will be resuspended in an appropriate buffer,
typically Tris, EDTA and disrupted using a high-pressure homogeniser. Initially
protein release into the soluble phase, as determined by colorimetric analysis,
will be used to follow the effectiveness of the disruption process.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

Step 2
The following parameters will be defined

  •   Equipment model, manufacturers   •   Buffer pH and composition   •  
Concentrations at resuspension — OD and or wet weights   •   Pressures   •  
Temperatures   •   Centrifugal forces   •   Cycles / Passes   •   Temperatures  
•   Storage conditions   •   Times

Following disruption the inclusion bodies will be recovered by centrifugation
and washed several times. The washing process will be studied to determine a
strategy to wash away any contaminating proteins early in the process so
ensuring that the starting material is as pure as possible. It is likely that a
combination of chaotropic agents in low concentration and aqueous washes will be
sufficient to effectively wash the inclusion bodies. We will not want to use
more than three washing steps, preferably 2 steps or less will be our ultimate
aim. The effectiveness of the washing step will be visualized by SDS PAGE
analysis of the inclusion bodies solubilised in SDS. The weights of pellets
recovered after each stage will be determined.
Process outputs will include:

  §   Protein quantification and SDS PAGE analysis

It is unlikely that the chosen facility will have the same system for
centrifugation and disruption as used at Biotecnol. The information and results
presented in this report will serve as a benchmark to effectively re-optimize at
the manufacturing facility in consideration of the equipment available and ensue
that the process is effectively scaled to produce inclusion bodies of the same
standard.
Step 3
Following extraction and washing of inclusion bodies the inclusion bodies will
be solubilised in Guanidine. Effectiveness of solubilisation will be monitored
by HPLC and solids remaining using wet weight determinations following
centrifugation.
The following key parameters will be defined.

  •   Equipment model and manufacturer   •   Temperature   •   Composition and
pH of solubilising agent   •   Concentration for resuspension — wet weight   •  
Time   •   Agitation   •   Viscocity of solubilised inclusion bodies

 



--------------------------------------------------------------------------------



 



Process outputs will include

  •   HPLC analysis   •   Solids Remaining

Step 4
Prior to refolding solubilised inclusion bodies will be clarified in order to
remove non-soluble material. Effectiveness of this step will be determined using
dry weight measurements post and pre filtration and analysis by reverse phase
HPLC.
The key parameters will be defined.

  •   Equipment Model and manufacturer   •   Membrane Specifications   •  
Volumes   •   Flow rates   •   Pressures   •   Time   •   Temperature

Process outputs will include

  •   Reverse phase analysis   •   Dry weight determinations

Step 5
The clarified inclusion bodies will be subsequently refolded. The conditions for
refolding will be studied so as to identify the conditions giving the desired
yield > 35 mg/l and purity (see following step) on further processing. Reverse
phase analysis will be used to follow the refolding process in order to reject
those less promising conditions. Those conditions, which, on HPLC analysis show
more promise, i.e. a significant proportion of IL13 in its oxidized and native
state, as compared with the reference standard, will be subject to further
processing to identify the subsequent recovery. Those options giving the highest
yield will be considered for further optimization in consideration of minimizing
the volumes in which refolding is carried out.
The following parameters will be defined:

  •   Composition and pH of refolding buffer   •   Concentration/dilution factor
for refolding   •   Dilution Rate   •   pH adjustments   •   Time   •  
Temperature   •   Agitation

Outputs will include

  •   Reverse phase analysis — quantification of refolding process

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

Step 6
On completion of refolding the solution may require further clarifications and
concentration before progressing to the next stage of the process.
Following parameters will be defined

  •   Equipment Model and manufacturer   •   Membrane Specifications   •  
Volumes   •   Flow rates   •   Pressures   •   Time   •   Temperature

Reverse phase HPLC analysis will be used to monitor this step and define any
losses or modifications occurring.
Output

  •   Reverse phase analysis and quantification of losses

Step 7
In the next phase of the program the primary goal will be to capture IL13
directly from the preceding step, as this will likely provide the most efficient
means of processing IL13 further. HIC or CatX chromatography are the most likely
options to succeed in this step. Several media types will be studied for their
ability to capture pure IL13 and its effective elution. Conditioning may also be
required and these will have to be determined. Those media shown to effectively
capture pure IL13 will be tested for their ability to capture IL13 subsequent to
refolding. The success of this capture step will be determined by reverse phase
HPLC, SDS PAGE and Bioactivity to demonstrate that the product is typical and
that the yields are sufficient to result in a final yield of at least 30 mg/l.
The following parameters will be defined

  •   Feed conditioning requirements   •   Protein concentration of feed   •  
Feed pH, conductivity and pH   •   Equipment model and manufacturer   •  
Chromatography media specifications   •   Column Specifications   •   Packing
Protocol and specifications   •   Temperatures   •   Pressures   •   Buffer
compositions, pH and conductivity.   •   Equilibration flow rates and volumes  
•   Feed flow rates, volumes/capacity   •   Wash volumes and flow rates   •  
Elution conditions, volumes, flow rate, gradients.   •   Regeneration, flow
rates and volumes.   •   Eluate volume, concentration, pH and conductivity.

Outputs will include

 



--------------------------------------------------------------------------------



 



  •   SOP for column packing and testing   •   Chromatograms   •   HPLC analysis
— quantification and identification   •   SDS PAGE analysis   •   Bioactivity

At the point that it is considered that the capture step is effective and
provides a sample of IL13 giving typical bioactivity, HPLC profile and SDS PAGE,
further analysis will be performed to ascertain the extent of DNA, Host Cell
Protein and Endotoxin removal in establishing whether a further step might be
required to reduce these contaminants to acceptable levels (note: these level
have yet to be defined for this type of product, IDM input). In the extent that
these contaminants are above specification then it will be desirable to
introduce an anion exchange step or membrane step to capture such contaminants.
If needed the conditions will be defined and results presented. (See previous
chromatography and membrane steps for typical conditions to be defined and
outputs)
Outputs also include

  •   DNA determination   •   Host Cell Protein Determination   •   Endotoxin
determination

Step 8
Analytical SEC will also be performed to ascertain the extent to which
aggregates are present and may need removing. Their removal can generally be
accomplished using preparative SEC. It is most likely that Sepahcryl 100 or
Sephadex 75 will be suitable for this application. In order to maximize the
productivity it is likely that prior to introduction of such a step further
concentration will be required. This might be achieved by the application of a
further capture of the purified product via cation exchange chromatography or
concentration using tangential flow filtration. If needed the conditions will be
defined and results presented. (See previous chromatography and membrane steps
for typical conditions to be defined and outputs).
T5P3 Deliverables
A report will be compiled covering the results of activities and defining the
process for extraction and purification (DSP) for further characterization

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

T5P4 Milestone — Consistent DSP protocol — April 2004
The process will be characterized further. It is expected when this activity
begins the CMO will have been selected and a commitment made in initiating
technology transfer. It will be expected that communication takes place between
Biotecnol and the CMO to establish process fit for the DSP and critical issues
in consideration of the scale-up for effective functioning of DSP on the
operating units available at the cGMP. The main issues, the selection of
membranes equivalent to those used at the cGMP facility and issues relating to
solubilisation and refolding. Chromatography steps should scale linearly for the
scale expected in manufacturing. With input from the CMO further modifications
to the lab scale process, which could assist in transferring the technology,
will be implemented and tested.
The steps might be further optimized to improve productivity. The requirement
for this will depend on the outcome of T5P3 and the projected requirements for
processing of larger volumes in the cGMP facility. Typically productivity can be
improved as a consequence of alterations to fluxes, feed volumes/maximizing
capacity, volumes for equilibration, washing and elution and typically these
will be the parameters targeted for further optimization if deemed necessary.
Process characterization will take the form of “range-finding”.
Process inputs will include

         
•
  Resuspension concentrations   +/- 20 %
•
  Feed pH   +/- 0.5
•
  Temperature   +/- 3°C
•
  Load capacity   +/- 15%
•
  Dilution rate / volume   +/- 15 %
•
  Elution profiles   +/-15%
•
  Conductivity   +/- 10%

Process outputs will include

•   On line data — chromatograms, UV absorbance, pH , conductivity, pressure,
flow rates   •   In process analytical data — SDS PAGE, Reverse Phase HPLC, DNA
and HCPs   •   Final Product — SDS PAGE, Reverse Phase HPLC, SEC HPLC,
Bioactivity, HCPs, DNA and endotoxins, n-terminal sequencing.

Those parameters where it is observed that the analytical data is atypical of
the data obtained from development of the process will be investigated over a
narrower range to identify edge of failure limits.
Hold times and temperatures will be studied in 1 batch up to 24 hours between
each step.
On completion of the above process the reproducibility will be established by
repeating the process three times processing a minimum of 1 liter from 3 X 5
liter fermentation batches.

 



--------------------------------------------------------------------------------



 



Deliverables T5P4
A report will be prepared describing the work and conditions used in testing
reproducibility of the DSP strategy.
A full process description will be produced defining the buffer components,
their source and preparation operating parameters, limit values. Methods used in
analysis of outputs and the data obtained from the consistency batches. This
will serve as the technology transfer working document for the DSP process.
T6 Development of analytical methods for process monitoring, and lot release
testing.
T6P1 Milestone — Initiation of analytical development — April 1st 2003
T6P2 Milestone — Analytical SOPs — December 2003
ICH Topic Q6B Specifications: Test Procedures and Acceptance Criteria for
Biotechnological/Biological Product gives guidance on the general principles and
considerations for the setting and justification of specifications for
biotechnological products. The product itself must be characterised in relation
to it’s physicochemical properties, biological activity, purity, impurity,
contaminants and quantity. Adequate in process controls must be developed and
adopted to demonstrate and monitor consistent perform of the process as part of
the overall assurance of quality of the final product. Specification must be set
and justified taking into account analytical procedures based on lots used in
preclinical, clinical studies, demonstration of manufacturing consistency and
stability for both Product and Finished Product.
During the period in which the process is being developed several assays will be
used, adapted and developed further for process monitoring and lot release
testing.
Reverse Phase HPLC — quantification, identity and purity. In general it is
useful to distinguish between misfolded, reduced and partially oxidised forms.
Calibration curves will be established using the Sasy’s reference material.
Biotecnol’s development process will be monitored and quantified against this
reference material.
SEC HPLC — quantification, purity and estimation of Mw. It is useful to
distinguish aggregates from monomers and larger molecular weight contaminating
molecules. Sasy’s reference material will be used to generate calibration data.
Low Molecular Weight Markers will be used to calibrate the column for estimation
of the molecular weights of the IL13 and contaminating species.
SDS PAGE — indicate purity of product and relative levels of expression.
Homogeneous gels, both
reducing and non-reducing will be carried out. Pharmacopoeial like analysis,
using the Sasy’s material as

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

a reference will be developed as a means to assessing the relative purity.
Ion Exchange HPLC — Isoforms with different charges e.g. deamidated, have
potential to be resolved using analytical ion X chromatography.
Host cell DNA. It is not expected that a specific host cell DNA assay will be
routinely required, however an in-house colorimetric hybridisation assay will be
developed, using purified DNA (genomic and plasmid) from the host strain.
Host Cell Proteins It is not expected that a specific host cell protein assay
will be required. A generic test based on ELISA or Immunoblots and currently
available on the market (Cygnus) will be evaluated, using the supplied reference
standards to determine the levels of HCPs present in the product.
Peptide mapping. The development of this methodology if required will be
outsourced to M-Scan. .
Sequence and amino acid analysis, where required, will be outsourced during
development work to M-Scan or Eurosequence .
Endotoxins. Endotoxins will be determined in house using LAL kit from
Biowhitaker/Charles Rivers.
In vitro biological activity — determined by proliferation assay using TF1
cells. This method has been established at Biotecnol and will be routinely used
in the determination of bioactivity.
Process Related Impurities.
Since the process is not yet defined we cannot yet develop assays for process
related impurities. On completion of T5P3 we will have a clearer idea of the
process related contaminants for which we may have to test and can develop the
assays accordingly. The current components that are most likely to require
assays are
                    Guanidine,
                    Glutathione
                    DTT
                    Kanamycin

 



--------------------------------------------------------------------------------



 



Deliverables T6P2
For all the above methodologies SOPs will be written detailing

  •   Instruments used.     •   Column specifications and suppliers     •  
Reagents and suppliers     •   Kits and their suppliers     •   Procedures.

T6P3 Milestone — Methods Transferred to CMO — 19th March 2004
T6P4 Milestone — Validated Analytical Protocols — 30th July 2004
ICH Q2 A (Text on validation of analytical procedures), Q2B Validation of
analytical procedures, methodology) and FDA — Analytical Procedures and Methods
Validation provide guidelines to the validation requirements for analytical
procedures relating to analytical methods for assuring identity, purity
quantities and activity of a Product /Finished product.
Typical validation characteristics that will be considered.
System Suitability — generally replicate loadings of (n=3) of a suitable
reference standard and where available a second component e.g. nominated
decomposition product. Retention time and migration variance of less than 3% and
area and band volume variances of less than 10%.
Specificity — Ability to assess unequivocally the analyte in the presence of
other component which might be expected to be present. Comparison of degraded
samples and samples with known impurities with a reference sample
Linearity — the ability of the method to obtain results which are directly
proportional to concentration of the analyte. Generally obtained by dilution of
increasing volumes of a stock solution of reference standard and or analyte in
presence of formulation agents with known concentration (e.g. 6 dilutions in
duplicate) this will give a working range and define limits of detection and
quantification for the analyte . R2 Value should be equal to or greater than
0.95.
Accuracy — Checks using formulation buffer spiked with known concentrations of
analyte quantitated using the linearity plot. Recovery should fall within
80-115% of expected.
Repeatability — Carrying out analysis in six replicates over a short period of
time on one instrument. %CV (Coefficient of Variation) less than or equal to
10%.
Intermediate precision — method run on different days or by different operator.
6 aliquots analysed in

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

duplicate on different days. %CV less than or equal to 10%.
Robustness — Generally experiments should be designed to consider the following
criteria

     
I.
  Stability of analytical procedures
 
   
II.
  Variations of reagents
 
   
III.
  Timing of steps
 
   
IV.
  Temperature
 
   
V.
  PH
 
   
VI.
  Variation of, columns, gels, etc,.

The objective of the procedure should be clearly understood since this will
govern the validation characteristics which need to be evaluated. Testing for
impurities can be either quantitative or limit tests with different validation
criteria.
At minimum the methods to be validated for lot release testing of IL13 to which
the above criteria will apply include
     • .. SDS PAGE — Identity, purity and apparent molecular weight
     • .. Immuno Blotting — Identity and possible host cell proteins
     • .. HCP, Threshold Method /ELISA — Purity
     • .. DNA, Threshold Method — Purity
     • .. Reverse Phase HPLC — Identity, purity and quantification
     •    SEC HPLC — Purity and identity
The current proliferation assay will be validated in consideration of the
general requirements to show:
System Suitability — e.g. use of a neutralising antibody
Specificity — The influence of buffer components and contaminants on the assay.
Linearity — The current assay defines the range over which the response is
linear in order to calculate activity.
Accuracy — Spiking with known amounts of analyte
Repeatability — Due to the nature of the bioassay the precision is generally
defined by replicates of the same sample in the same assay to give the fiducial
limits.
Intermediate Precision — Analysis of the same sample on a different day by a
different operator.
Robustness. Generally experiments should be designed to consider the following
criteria

     
I.
  Variations of reagents
II.
  Timing of steps
III.
  Temperature

 



--------------------------------------------------------------------------------



 



     
IV.
  pH
V.
  Variation of equipment

The following methods may also be required, whether they need to be validated
for routine product release needs to be discussed
Ion X or IEF
Peptide map — Identity
Extinction Coefficient — Amino Acid analysis — Quantification
MS — Molecular Weight
Deliverables T6P4
Reports
Instrument specifications, Materials and Methods
Analytical results, Chromatograms, Gels, Bioactivity Specifications of test
methods
T7 Process Transfer to cGMP facility.
T7P1 Milestone — Initiation of transfer — January 2004
Following review and approval by IDM of a protocol for the transfer. IDM needs
to define clearly the information required in such a protocol for the transfer
otherwise this is not a clear milestone
T7P2 Milestone — Lab Scale process consistency at CMO — May 13th 2004
Supply of reference material — Biotecnol to CMO
Process Descriptions and data from — Biotecnol to CMO
Required analytical SOPs for process monitoring and product release. — Biotecnol
to CMO
Review of documentation by CMO
Questions raised during review to be discussed
Definition of methods to be used in demonstrating equivalence.
Training of CMO Personnel — Process demonstration at Biotecnol
Implementation of laboratory process in 10 litre fermenter at CMO, said
fermenter having the downscaled specifications equivalent to that of the 200
litre fermenter. — Assisted by Biotecnol personnel
Running of three laboratory batches processing a minimum of 5 litres thus
providing an effective scale factor for DSP in the final process, minimally 1:10
Testing of Product produced by CMO at CMO, Biotecnol and CAL if needed.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

          Deliverables T7P2
A report describing three runs at laboratory scale demonstrating process
performance equivalent to that obtained at Biotecnol.
Identification of the key issues which will need to be addressed further in
consideration of scale up and implementation — report to be prepared by CMO and
discussed with Biotecnol
Material from the three runs for further testing at Biotecnol.
Material from these runs can be further used as reference material by the CMO.
Identification of materials to be procured and qualified.
Product and process specification, test methods, online analysis and expected
outcome required at each stage of the process and for product release.
Testing results of Product by CMO, Biotecnol and CAL if needed.
T7P3 Milestone — Non-cGMP Process Demonstration at Scale — September 9th 2004
Step 1
Further optimisation in consideration of elements identified in T7P2 above to
ensure process fit. Most likely to be centrifugation, filtration and refolding
steps but does not preclude work on other steps where identified
Deliverables T7P3 — Step 1
Report on work carried out and demonstration of effectiveness of the optimised
operation in attaining the results demonstrated and specified in T7P2.
Description of the process to be carried out at scale.
Step 2
Consistency and Robustness will be demonstrated using scale down studies or,
when necessary, equipment at scale. The study will identify and demonstrate the
control of the critical parameters. The resulting ability of each step to
achieve, reproducibly, its intended purpose, as defined by the process data and
analytical results.
During this stage the cleaning protocols will be defined.
Test specifications for materials requiring further qualification will be set
and materials qualified appropriately.

 



--------------------------------------------------------------------------------



 



Deliverable T7P3 Step 2
Report detailing the Process, equipments, raw materials, procedures, on line
data and off line analysis demonstrating consistency and robustness of the
process.
Cleaning and aseptic validation plan.
Equipment and facility validation plan
Qualification of raw materials
Step 3
Non cGMP Process Demonstration at Scale
The process will be run at scale, 200 litres fermentation, DSP using a minimum
of 50 litres biomass from the fermenter under non-cGMP conditions.
Deliverables T7P3 Step 3
Process functioning at scale in cGMP meeting specifications defined in T7P2
Batch of IL13, non-cGMP
Batch production record and analytical SOPs for review.
CofA
T7P4 Milestone — cGMP Documentation Reviewed — September 16th 2004
Deliverables T7P4
All SOPs and Master batch production records will be finalised by CMO and
reviewed by Biotecnol and IDM.
T9 cGMP Batch Production and Analysis.
T9P1 Milestone — Initiation of Production — September 17th 2004
T9P2 Milestone — Release of cGMP Product — December 15 2004

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

Deliverables T9P2
One batch run, cGMP compliant, at the manufacturing facility producing
clinical/commercial grade IL13 of the required specification for subsequent
clinical use and commercial use Per IDM requirements.
Documentation
SOPs — Manufacturing, Cleaning and Analytics
Batch Manufacturing Record and test results
CofA
PART II
T8 — Validation Master Plan
T8P1 — Milestone — Initiation of Validation Master Plan — June 15th 2004
In order to ensure that the process can be validated for later commercialisation
the necessary work will be carried out in fully characterising the performance
of the critical parameters, identified during initial phases of T7P3 and the
means by which those parameters will be monitored to generate the required plan
of activities in validating the process, the Validation Master Plan.
T8P2 — Milestone — Delivery of Validation Master Plan — September 16th 2004
Deliverables T8P2
The Validation Master Plan will be finalised by CMO and reviewed by Biotecnol
and IDM.
T10 Filling and finishing of Product to deliver Finished Product .
T1OP1 Milestone — Selection of manufacturer — March 2004

 



--------------------------------------------------------------------------------



 



T10P2 Milestone — Initiation of manufacture — November 2004
T10P2 Milestone — Release of Finished Product — January 2005
IDM have provided an indication of the form in which they would like to provide
the product. The specifications given are:

  •   100 ug /ml (to be confirmed )     •   2 ml type I glass vials     •  
Halobutyl stoppered     •   fill volume between 0.5 ml to 3 ml     •   Storage
at -70°C.( to be confirmed with preliminary stability results)

IDM have yet to provide details on the number of doses they require from the
fist batch
Aseptic filling will be outsourced. The availability of suitable facilities will
depend on the number of vials required and the availability of freezing units.
From feedback, so far obtained from several facilities, the availability of
freezer units at — 70°C could present the biggest hurdle, some facilities would
procure, passing on the cost of procurement and validation to the customer.
There is some recent suggestion that IDM may now have different requirement with
regards to the container type and filling operation, this needs to be clarified
to proceed with implementation of this task
Deliverables T1OP3
One batch of finished Finished Product (No of vials to be specified by IDM)
SOPs
Batch Manufacturing Records
CofA

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

T11 Generation of Preliminary Data to Demonstrate Product Stability.
T11P1 Milestone — Initiation — October 2003
Biotecnol presented a previous document to IDM “Considerations in Testing
Stability of IL13” based on their concerns that this issue was not being given
enough attention. In that document the regulatory considerations were outlined.
T11P2 Milestone — Preliminary Stability Data — January 2004
International Conference on Harmonisation : Final Guidance on Stability Testing
of Biotechnological / Biological Products — 7/10/1996 should be considered.
Preliminary investigations should be conducted. It is important to consider the
presentation of IL13 both as Product and the form in which it will be presented
for end use i.e. finished product. This work could begin with materials
generated in the laboratories and would be continued using material generated
during process transfer. It would be the intention, during this time, to
generate methods and data to define the stability protocol for monitoring the
materials produced for clinical trials and ultimately the program to be
conducted in support of a regulatory submission.
Consideration should be given, at minimum, to storage temperatures, analysis of
potency (Bioassay), degradation products (reverse phase HPLC, SDS PAGE and SEC
HPLC are typically used).
Biotecnol would propose preliminary studies on material to be produced using the
current process to ascertain the ability of assays to detect degradation
products and obtain some initial idea on IL13 stability.
Three temperatures would be selected — 70°C, 4 — 8°C and 25°C. The samples would
be stored in cryo-vials at circa 100 ug /ml in 50 mM ammonium acetate pH 6.
Storage units for these conditions are available at Biotecnol and the units
monitored. 2 materials would be stored at each temperature and analysed in
duplicate assays by SDS PAGE, Reverse Phase HPLC, SEC HPLC, Bioactivity.
Analysis would be carried out at T=O, 4, 8, 16, 32 and 64 days. Bioactivity
would be performed on -70°C sample at T 32 and 64 days only as we are already
confident that the activity is considerably stable at this temperature.
The results from this study would give us a preliminary indication of the
stability of the product at different temperatures and whether we might need to
consider further the stabilisation of the product. This is critical to know
before we invest in the stability study of cGMP batches of material and also to
support

 



--------------------------------------------------------------------------------



 



the CMC for phase III. At 25 °C we would expect to see some degradation and this
would confirm the effectiveness of the assays
Deliverables T11 P2
Instrument specifications, materials and methods
Analytical results, chromatograms, gels, bioactivity
Indication of the need for further formulation
Indication of assays ability to detect degradation.
T11P3 Milestone — Intermediate Stability Data — November 2004
When the process is more fully defined, T5P3, further material could be produced
and stored at relevant conditions, (- 70, - 20 and 2-8 °C) and studied in
consideration of previous results eg 1, 2, 3, 6 and 9 months.
Deliverables T11 P3
Reports
Instrument specifications, materials and methods
Analytical results, chromatograms, gels, bioactivity
Indication of the need for further formulation
Indication of assays ability to detect degradation.
T11P4 Validation of Stability Indicating Assays.
It is proposed that Sterility, endotoxin, SDS PAGE, Reverse Phase HPLC, SEC
HPLC, IonX HPLC and Bioactivity will be used in the stability study on the
Finished Product to demonstrate shelf life.
These methods will have been validated for product release, however it needs to
be discussed further whether these methods, or other proposed for this study,
require further validation as stability indicating assays.
In general this may be as simple as demonstrating that the assays can detect
degradation products by deliberately exposing the product to stress conditions —
high temperature, pH extremes, oxidation, shear.
We should as minimum be able to define the detection limits of our assays.
This activity will have to have been completed before the studies on the cGMP
lot begins.

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

T12 Stability Studies on cGMP Grade Product and
Finished Product .
T12P1 Milestone — Initiation of Stability Studies — February 2005.
Stability Studies on Product and Finished Product will be carried out according
to the program discussed with IDM and Sanofi Synthelabo, at 25°C, 2-8°C and -
70°C.
The program considers the following criteria

         
•
  Sterility   single assay
•
  Endotoxin   single assay
•
  Appearance   single observation
•
  PH   single measurement
•
  Bioactivity   triplicate assay
•
  SEC HPLC   triplicate assay
•
  SDS PAGE   duplicate assay
•
  Reverse Phase HPLC   triplicate assay
•
  IonX HPLC   triplicate assay

Excel spreadsheets with updated analytical test results during the ongoing study
will be sent after each time point.
The choice of the Outsourcer will need to be discussed and decided before
February 2004.
Deliverables T12
Interim reports on stability will be issued every 6 months. Completed reports
will be issued at the end of the study at
T12P2 25°C, February 30th 2005.
T12P3 2-8°C May 30th 2005
A completed stability report detailing the methods and results will be provided
after 12, 24 and 36 months for the temperature at which the product is intended
to be stored long term (-70°C)

 



--------------------------------------------------------------------------------



 



T12P4     August 2005             6 months stability data — interim report.
T12P5     February 2006        1 year stability data — completed report.
T12P6     August 2006            1.5 years stability data — interim report
T12P6     February 2007         2 years stability data — complete report
T12P6     August 2007           2.5 years stability data — interim report
T12P6     February 2008       3 years stability data — complete report

 



--------------------------------------------------------------------------------



 



Confidential   13-Nov-03

SCHEDULE 2
(SCHEDULE 2) [a18902a1890209.gif]

200320042005 IDNameJ F M A M J J A S 0 NFA M J J ,à0 1TOP01-04 2Tl PIidentif CMG
TIP1150 3T2P2functional Bî_13 T2P50 4T3P130-09 5T3P2MOB WCB prod T3P230 5T3P3
MOB WCB release T3P3 i 40 7T4P1 initiation fermentation T4P150 8T4P2 30-09
9T4P3fermep tation protocol T4P375 10T4P4reproducible lab ferment proc T4P4 +100
11T5P101-04 12T5P2; 30-09 13T5P3DSP protocol T5P3 14T5P475 reproduc ble lab DSP
proc T5P4100 T6P1 01-04 T6P2analyticals SOPs T6P2 17T6P3 18T6P4 19T7P1 20T7P2
21T7P31 22T7P4 23T9P1 24T9P2

 